OPINION
By THE COURT.
This is an original action in this court wherein the plaintiff is seeking to enjoin the defendant, who is Auditor of State, from paying any money or monies to one Herman H. David for his services as a member of the Board of Liquor Control for the alleged reason that he is not eligible to hold said office. The defendant has entered a demurrer to the petition for the reason that this court has no jurisdiction of the subject of the action.
The jurisdiction of this court is defined in Article IV, Section 6, Ohio Constitution, which gives the original jurisdiction only in the five extraordinary remedies enumerated therein, and which does not include the right of injunction.
The demurrer will be sustained and judgment rendered for the defendant for cost of suit.
PETREE, PJ, BRYANT and MILLER, JJ, concur.